Title: Enclosure: Extracts from John Wayles’s Records, 21 March–27 December 1770
From: Wayles, John,Thweatt, Archibald
To: 


            Extracts from the memorandum book of the late John Wayles esq: deceased, marked E.—
            
      
         
            
            1770. Mar: 21
         
         
      
      
         Paid Richard Stith for Surveying
         
            £4.
         
         12.
      
      
         
            
            1770 Decr 27.
         
         
      
      
         
            Majr Richard Stith for 99 acres pd
         
         
            6.
         
         
      
      
         
            The above appears to be a pocket & daily memo. book
         
      
      
      
         
            
         
         
      
      
         Extract from Cash Book marked B.
         
      
      
         1770
         }
         
            Richard Stith for Surveying
         
            £4.
         
         12
      
      
         
            Mar 21
         
         
         
      
      
         1770
         }
         Ld 
            Richard Stith 99 acres Ld
         
         6.
         
      
      
         
            Decr 27
         
         
      
   
            all the above entries are in the hand writing of Mr Wayles.—
          